Citation Nr: 1746020	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-31 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to degenerative arthritis of the right knee.

4.  Entitlement to increased evaluations for right knee disabilities, currently rated at 10 percent for degenerative arthritis of the right knee with a separate rating of 10 percent for instability.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1975 to February 1975.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Waco, Texas.

In January 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  At her January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  At her January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for a heart disability.

3.  In a November 2008 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for a left knee disability.  The Veteran neither perfected an appeal of this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the November 2008 final decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of relationship between a left knee disability and a service-connected disability or service.

5.  The Veteran's right knee disabilities were not productive of flexion limited to 30 degrees or less, instability or subluxation that is moderate or severe, ankylosis, dislocation or symptomatic removal of the semilunar cartilage, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  Evidence received since a final November 2008 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a left knee disability, to include as secondary to degenerative arthritis of the right knee, is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).

4.  The criteria for increased evaluations for right knee disabilities, currently rated at 10 percent for degenerative arthritis of the right knee with a separate rating of 10 percent for instability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At her January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and a heart disability.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Left Knee

The Veteran seeks to reopen her claim for service connection for a left knee disability, to include as secondary to her right knee disability.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim was originally denied in a February 2002 rating decision because the evidence did not show that a left knee disability was related to a service-connected disability or to service.  The Veteran filed a timely notice of disagreement but never filed a substantive appeal following an August 2002 statement of the case.  No evidence was submitted within one year of the rating decision and it therefore became final.  The claim was again denied in rating decisions dated July 2004, June 2005, and November 2008, on the grounds that new and material evidence had not been submitted.  The Veteran filed a timely notice of disagreement but did not file a timely substantive appeal following a September 2009 statement of the case.  No evidence was submitted within one year of the rating decision it therefore became final.

Evidence submitted since the November 2008 rating decision includes a May 2010 statement indicating that her left knee disability is secondary to her right knee disability and that she has had a bad left knee since 1975.  In a July 2010 statement she reported left knee trouble since she got out of the military.  In a November 2012 statement she reported a left knee injury during basic training.  

Private treatment records reflect that in November 2012 the Veteran reported bilateral knee pain present for many years.  She did not recall a specific traumatic episode.  On examination her gait was normal.

The Veteran underwent a VA examination in December 2012.  She reported that when she injured her right knee in basic training in 1975, she also hurt her left knee and has had pain and dysfunction ever since.  The examiner diagnosed osteoarthritis and opined that it was less likely than not that her osteoarthritis was related to her right knee disability.   This opinion was based on the rationale that the Veteran did not receive treatment for her left knee during her one month of service, and multiple x-rays from 2001 through 2012 showed degenerative joint disease with no significant deterioration over this period.  In an April 2013 addendum opinion written upon review of the claims file, the examiner further explained that there was no medical literature to support the occurrence of left knee degenerative arthritis caused by right knee degenerative arthritis.  

At a February 2014 VA examination of her right knee, the Veteran reported that her left knee started to become painful about a year after the initial injury to the right knee.  The examiner did not diagnose her left knee disability and did not opine as to its etiology.

VA treatment records reflect that in April 2014 she was diagnosed with chronic stable knee pain with no discussion of etiology.

Private treatment records reflect that in December 2016 the Veteran reported bilateral knee pain.  On examination her gait was normal.  No etiology was referenced in the report.  

At her January 2017 hearing, the Veteran reported that she began having pain in the left knee when she got out of basic training, but it was not to the point that she took it in concern.  Since that time it had worsened so that it was as bad as her right knee.  She further stated that in the prior two or three years her right knee disability affected her gait in a manner that led to issues with her left knee.  She reported that she no longer had cartilage in the left knee.  

The Board finds that evidence submitted since the final November 2008 rating decision is not new and material.  All of the evidence relating to an unestablished fact - a relationship between a left knee disability and a service-connected disability or service - is cumulative to prior evidence or raises no reasonable probability of substantiating the claim.  The Veteran's statements submitted since November 2008 are essentially identical to statements already of record prior to that date, asserting both that her left knee was injured in service along with her right knee and alternatively that her left knee disability was caused by that of her right knee.  The December 2012 VA examiner's opinion finds no relationship with service or a service-connected disability and therefore does not raise a reasonable probability of substantiating the claim.  The remaining medical evidence does not address etiology beyond repeating the Veteran's statements and is therefore not material to an unestablished fact.  For these reasons, the Board finds that evidence submitted since the final November 2008 rating decision is not new and material, and the Veteran's claim for service connection is not reopened.

Right Knee

The Veteran seeks an increase to her evaluations for her right knee disability, currently evaluated at 10 percent for degenerative arthritis of the right knee with a separate rating of 10 percent for instability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under this code, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

The Veteran is also in receipt of a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is evaluated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

In a May 2010 statement the Veteran reported that her right knee had gotten worse, becoming stiff when she tries to bend it.

VA treatment records reflect that in August 2011 the Veteran sought treatment for her right knee.  She stated that it had hurt for two weeks when walking and requested an appointment to find out why her knee was hurting.  At the subsequent appointment, she reported that she fell in her bathtub one week prior.  She was diagnosed with degenerative joint disease.  In November 2012, she reported right knee pain for the prior month.

Private treatment records reflect that in November 2012 the Veteran reported right knee pain with popping and swelling.  She reported pain with walking, standing, and bending of the knee.  Examination revealed crepitus, effusion, and tenderness to palpation.  Active range of motion was full and alignment was normal.  Ligament and menisci tests were negative.  X-rays showed moderate arthritic change with joint space narrowing in the medial compartment with subchondral sclerosis and medial spur formation.  She received steroid injections and reported excellent improvement at a December 2012 follow-up.

The Veteran underwent a VA examination in December 2012.  She reported that her osteoarthritis had worsened.  She reported regular use of a walker due to pain and instability and recently had started use of a motorized wheelchair.  She reported flare-ups every morning in which her knee is so stiff she cannot move, lasting 4-6 hours until she can become functional.  She stated that she could not stand on her feet or move from a sitting or standing position.  On examination, flexion was limited to 45 degrees with pain thereat.  Extension was full without pain.  There was no additional loss of range on repetitive testing, but there was functional loss after repetitive use with contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  There was objective evidence of tenderness or pain on palpation.  Muscle strength was 4/5.  Stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, tibial or fibular impairment, or a meniscal condition.  Multiple x-rays from 2001 through 2012 showed degenerative joint disease with no significant deterioration over this period.  The examiner diagnosed osteoarthritis which had not worsened since 2001.  

The Veteran underwent another VA examination in February 2014.  She reported swelling, weakness, and a stabbing and burning pain that comes and goes.  She reported that she had fallen due to rapid onset of her knee pain.  She reported daily flare-ups lasting 30 minutes consisting of pain, swelling, and weakness which lead to a 30 percent reduction in function.  She reported occasional use of a brace and a walker.  On examination, flexion was limited to 60 degrees with pain thereat.  Extension was limited to 5 degrees with pain thereat.  On repetitive testing, flexion was limited to 90 degrees and extension was limited to 10 degrees.  Repetitive use also led to additional functional loss with contributing factors of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner found that functional ability was significantly limited by pain, weakness, and fatigability during flare-ups.  There was objective evidence of pain on palpation.  Muscle strength and stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, tibial or fibular impairment, or meniscal conditions.  The examiner found no change in degenerative arthritis of the right knee and noted that her instability had resolved.

VA treatment records reflect that in April 2014 her knees had full strength and range of motion with no crepitus, normal patellar tracking, no effusion, no tenderness, but soft tissue swelling.  There was no increase of pain with medial or lateral rotation or extension.  She was diagnosed with chronic stable knee pain.

In her September 2014 substantive appeal, the Veteran reported that she had no cartilage remaining in her knee.  Records indicate that the Veteran cancelled a November 2014 VA examination because she was unable to arrange transportation.

Private treatment records indicate that in December 2016 the Veteran reported dull aching knee pain.  Her most recent steroid injection was performed in December 2012, with no specific treatment in the past few years.  Her gait was normal.  Active range of motion was full.  There was effusion and tenderness to palpation.  There was no crepitus.  Reflexes were intact.  Stability tests were negative.  X-rays revealed moderate arthritic changes with joint space loss in the medial compartment with moderate spur formation throughout the knee.  She was diagnosed with primary osteoarthritis.  

At her January 2017 hearing, the Veteran reported constant pain.  She stated that she had received steroid injections for her knee pain but they had not lessened the pain.  She reported use of a knee brace.  She reported that she no longer had cartilage in the right knee.  Her representative requested a new VA examination, as the Veteran was unable to attend her scheduled November 2014 examination due to inability to arrange transportation.  The representative explained that the Veteran would be able to attend a rescheduled examination through use of Uber.

The Board finds that increased or additional ratings are not warranted for the Veteran's right knee disability.  Higher or additional evaluations are available for flexion limited to 30 degrees or less, instability or subluxation that is moderate or severe, ankylosis, dislocation or symptomatic removal of the semilunar cartilage, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The evidence weighs against such manifestations.  The Board recognizes that her VA examinations reflect extension limited to 10 degrees on repetitive testing and reports of extensive flare-ups and use of a walker.  These findings, however, are in stark contrast to her treatment records which indicate a much milder disability.  Both VA and private treatment records indicate pain which comes and goes in terms of weeks and months, and on multiple occasions her range of motion was measured to be full and without limitation.  While at her examinations she reported need for a walker or a wheelchair, her treatment records reflect a normal gait.  She went extensive periods without knee treatment and reported no complaints of pain when receiving other treatment.  The Veteran's treatment records are therefore more probative than her VA examinations which lack credibility, and on that basis higher ratings are not warranted.  Furthermore, there is no need to remand for a more current examination.  Such a remand would be futile in light of the apparent unreliability of the Veteran's examinations, and more importantly the Veteran's treatment records reflect improvement, not worsening, since her most recent examination in February 2014.  Indeed, although the Veteran's representative argues that she had good reason to cancel her November 2014 examination, it is unclear why a second examination was scheduled so soon after her recent February 2014 examination.  For these reasons, the Board finds that increased or additional ratings are not warranted for the Veteran's right knee disability.


ORDER

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension has been withdrawn and is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for a heart disability has been withdrawn and is dismissed.

New and material evidence having not been received, the appeal to reopen the claim for service connection for a left knee disability, to include as secondary to degenerative arthritis of the right knee, is denied.

An evaluation in excess of 10 percent for degenerative arthritis of the right knee with a separate rating of 10 percent for instability is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


